UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5194


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH MASON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cr-00198-BR-2)


Submitted:   September 20, 2012           Decided:   October 22, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, James E. Todd, Eric J.
Brignac,   Research  and   Writing   Attorneys,  Raleigh,   North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Joshua L. Rogers, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith Mason appeals both the district court’s order

transferring         him    to   adult     prosecution       and    its    order       in   the

subsequent       criminal        case    sentencing       him      to     228    months     of

imprisonment         on    his   pleas     of   guilty    to    conspiracy       to    commit

Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (2006), and

to use of a firearm during a crime of violence, in violation of

18   U.S.C.     § 924(c)         (2006).        Having    thoroughly        reviewed        the

record, we affirm in part and dismiss in part.

               Mason first claims that the district court erred in

granting       the    Government’s         motion    to     transfer       him    to    adult

prosecution.         A district court’s decision to transfer a juvenile

to     adult    prosecution         is     generally      reviewed        for    abuse      of

discretion, which occurs “if the district court fails to make

the required factual findings, or if those factual findings are

clearly erroneous.”              United States v. Juvenile Male, 554 F.3d

456, 465 (4th Cir. 2009) (quoting United States v. Robinson, 404

F.3d    850,    858       (4th   Cir.    2005)).      The      court’s     legal       rulings

relating to the entry of a transfer order, however, are reviewed

de novo.       Id.

               Relevant to this case, a juvenile may be transferred

to adult federal prosecution where the juvenile has committed a

felonious crime of violence or drug offense in which there is a

substantial      federal         interest       warranting     federal      jurisdiction.

                                                2
Id. at 460.         If the juvenile has committed such an offense, a

district court may order a transfer if it is in the interest of

justice       to   do   so.      Id.;    see       also    18   U.S.C.    § 5032      (2006)

(outlining the relevant factors to be considered in making such

a determination).

               Although       Mason     first      suggests      that     there      was   no

substantial federal interest in federally prosecuting him as an

adult, he concedes that this court has recently held that there

is    such    an   interest      in    prosecuting         violations     of    18    U.S.C.

§ 924(c), such that district courts possess jurisdiction over

juveniles who commit such offenses.                       See United States v. T.M.,

413    F.3d    420,     426-27    (4th    Cir.       2005).       We    decline      Mason’s

invitation to revisit our ruling in T.M. and accordingly observe

that Mason’s conduct warranted federal jurisdiction.

               Likewise, we find no fault with the district court’s

careful      analysis     of    each    of     the   factors      it    was    statutorily

obligated to examine in determining whether Mason’s transfer to

adult prosecution was in the interest of justice.                          See 18 U.S.C.

§ 5032.        Despite the fact that Mason’s family background and

intellectual        deficits      are     distressing,          the      district      court

properly relied on the seriousness of his crime spree, his prior

delinquency record, his ongoing pattern of violence while in

state custody, the uncertain extent to which Mason would benefit

from further treatment, and the fact that the available federal

                                               3
treatment programs could keep Mason only for a period of time

that would be insufficient to effectively rehabilitate him.                          See

Robinson, 404 F.3d at 858; United States v. Juvenile Male No. 1,

86 F.3d 1314, 1323-24 (4th Cir. 1996).                       On this record, we

conclude that the district court’s decision to transfer Mason to

adult prosecution was a proper exercise of its discretion.

             Citing      the    Supreme         Court’s    recent      decision      in

Miller v.    Alabama,     132    S.   Ct.       2455   (2012),   which     ruled    that

juveniles could not constitutionally be sentenced to mandatory

life imprisonment without parole, Mason next asserts that his

228-month    sentence      violates      the      Eighth   Amendment       because   it

disproportionately        punishes     a     juvenile      through    a    sentencing

scheme that was designed for adult offenders.                        The Government

asserts that Mason’s argument is barred by his appellate waiver,

and our review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing convinces us that the Government is

correct.      Because Mason knowingly and voluntarily waived his

right to appeal and because the issues he seeks to raise on

appeal     fall   squarely      within      the    compass    of    his    waiver    of

appellate rights, we dismiss the portion of Mason’s appeal that

challenges his sentence.          United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005).

             Accordingly, we affirm in part and dismiss in part.

We   dispense     with   oral    argument        because   the     facts    and    legal

                                            4
contentions are adequately presented in the material before the

court and argument will not aid the decisional process.



                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




                                5